Citation Nr: 0725355	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  06-06 870A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


REMAND

The veteran had active military service from February 1945 to 
June 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

Establishing service connection for PTSD specifically 
requires that there be medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (2006); a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f).

A review of the current medical evidence reveals that the 
veteran does not have a confirmed diagnosis of PTSD.  August 
2004 and November 2005 PTSD screenings at the VA Medical 
Center (VAMC) in Bath, New York were negative.  March 2006 
entries from the Bath VAMC reflect a diagnosis of probable 
PTSD and also that PTSD was to be ruled out.  A May 2006 
behavioral health consultation indicated a diagnosis of 
anxiety disorder and alcohol dependence.  Therein, the 
consulting psychologist stated that the veteran did not meet 
all of the criteria for PTSD.

Despite the lack of a confirmed diagnosis, the veteran has 
provided lay evidence of persistent symptoms indicative of 
PTSD, such as flashbacks and nightmares.  The veteran 
testified to such symptomatology at a hearing before the 
Board in May 2007.  He also stated at the hearing that he was 
undergoing further testing for PTSD at the Bath VAMC but he 
did not yet know the results.

The veteran has presented one stressor that he contends is 
linked to PTSD.  He states that while he was stationed in 
Korea in 1946, he witnessed a Korean civilian killed by 
United States soldiers on the Army base where he was 
stationed.  This claimed stressor has not yet been 
corroborated.  The Board notes that the veteran's lay 
testimony alone may establish the occurrence of a claimed in-
service stressor if the evidence establishes that he engaged 
in combat with the enemy.  38 C.F.R. § 3.304(f)(1).  In this 
case, the evidence does not currently support a finding that 
the veteran engaged in combat; nor does he contend such.  
According to the VA Adjudication Procedure Manual, witnessing 
the death of another person not caused by the enemy is 
considered a potential noncombat-related stressor.  M21-1MR, 
Part IV.ii.1.D.13(h) (2006).  Thus, credible supporting 
evidence that the claimed in-service stressor occurred must 
still be put forward in order to satisfy that element of a 
PTSD service connection claim.

When a claimed in-stressor is not combat-related, the in-
service stressor is capable of being documented, and there is 
competent lay evidence of persistent or recurrent symptoms 
indicative of PTSD, a request for corroboration to the 
appropriate records custodian, such as the United States Army 
and Joint Services Records Research Center (JSRRC), is 
warranted.  M21-1MR, Part IV.ii.1.D.15(a).  Although JSRRC 
has established that events involving civilians are extremely 
difficult to verify, in this case because the stressor 
allegedly occurred within the confines of an Army base, it is 
more likely verifiable compared to other civilian deaths.  
Thus, the Board finds that the case should be remanded for 
further development in order to properly submit a request for 
corroboration of the veteran's claimed in-service stressor.

The veteran's personnel records, submitted statements, and 
hearing testimony provide more detailed information that may 
be useful in the request for corroboration of the claimed in-
service stressor.  Personnel records show that the veteran 
was transferred to Korean command in July 1946.  He has 
variously stated that the shooting occurred in July, August, 
or September 1946 on the Army base he was assigned to in 
Pusan, Korea.  The veteran stated that he was assigned to 
Company B of the 42nd Engineering Construction Battalion at 
the time of the event.  Concerning details of the shooting 
itself, the veteran testified that the Korean male civilian 
was a custodial worker for the base.  The civilian was 
stealing a five gallon bucket of DDT and was ordered to halt 
by the guards when they saw him.  The civilian kept running 
and was shot multiple times, including in the back of the 
head.  The veteran claims he witnessed this event from about 
25 yards away.  He also states that the names of the soldiers 
may have been Colms or Collins and Delfillio but he was not 
sure.

In light of the remand, updated treatment records should be 
obtained from the Bath VAMC.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  The veteran should also be scheduled to 
undergo VA examination for the purposes of determining 
whether any verified in-service stressor is sufficient to 
support a diagnosis of PTSD.  Such examination must include 
psychological testing.

Accordingly, this case is REMANDED for the following actions:

1.  Undertake any necessary development 
to independently verify the alleged 
stressful experience of witnessing the 
shooting of the Korean civilian, to 
include contacting JSRRC or other 
appropriate agency.  A record search 
should encompass the time period from 
July 1946 to September 1946.  The search 
should include appropriate daily 
journals, operational reports, unit 
histories, morning reports, combat or 
command chronologies, and casualty 
records, as appropriate.  The search 
should pertain to at least Company B of 
the 42nd Engineering Construction 
Battalion stationed at Pusan, Korea.  Any 
additional action necessary for 
independent verification of the alleged 
stressor, to include follow-up action 
requested by the contacted entity, should 
be accomplished.  If the search for 
corroborating information leads to 
negative results, this should be 
documented in the claims file.

2.  Obtain the veteran's VA treatment 
records prepared since May 2006 from the 
Bath VAMC and associate the records with 
the claims folder.

3.  Schedule the veteran for a 
psychiatric examination.  The entire 
claims file, to include a complete copy 
of this remand, should be made available 
to, and reviewed by, the examiner 
designated to examine the veteran.

Psychological testing should be conducted 
with a view toward determining whether 
the veteran in fact meets the criteria 
for a diagnosis of PTSD.  

The examiner should review the test 
results, examine the veteran, and provide 
an opinion as to whether the veteran has 
symptomatology that meets the diagnostic 
criteria for PTSD.  If so, the examiner 
should identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the veteran's 
stressor(s).  All examination results, 
along with the complete rationale for the 
opinions provided, to include citation to 
pertinent evidence of record and/or 
medical authority, as appropriate, should 
be set forth.

After the requested examination has been 
completed, the report should be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner.  (The veteran should be advised 
that failure to appear for an examination 
as requested, and without good cause, 
could adversely affect his claim.  See 
38 C.F.R. § 3.655.)

4.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted, furnish 
the veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

